In an action to rescind an automobile leasing agreement and to recover damages for fraud and misrepresentation, the defendant Barco Auto Leasing Corp., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated September 11, 1991, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the affidavit submitted by the plaintiffs was sufficient to warrant denial of the appellant’s motion for summary judgment pursuant to CPLR 3212 (f). We have considered the appellant’s remaining contentions and find them to be without merit. Ritter, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.